Exhibit 10.4

EXECUTION COPY

CONTRIBUTION AGREEMENT dated as of November 22, 2006 (this “Agreement”), between
DEXIA S.A., a Belgian corporation (“Parent”), and FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD., a New York corporation (“Issuer”).

WHEREAS, Parent is the ultimate beneficial owner of a majority of the
outstanding common stock of Issuer; and

WHEREAS, Parent and Issuer desire to enter into this agreement in connection
with the issuance by Issuer of $300,000,000 of its Junior Subordinated
Debentures pursuant to the Indenture (the “Debentures”) on the date hereof;

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

SECTION 1.             Definitions.  Capitalized terms used but not defined
herein shall have the respective meanings given to them in the Indenture dated
as of November 22, 2006 (the “Indenture”) between Issuer and The Bank of New
York, as indenture trustee (the “Trustee”), or the Debentures.

SECTION 2.             Contribution.  (a)  If, at any time, (i) Issuer, in
accordance with the terms of the Indenture, optionally defers interest on the
Debentures for a period of five years or, optionally defers interest on the
Debentures and pays current interest thereon prior to the fifth anniversary of
the commencement of the applicable Deferral Period, and therefore is required to
issue shares of its common stock or Qualifying Non-Cumulative Perpetual
Preferred Stock pursuant to Section 9 of the Debentures and (ii) Issuer has
attempted to issue shares of its Qualifying Non-Cumulative Perpetual Preferred
Stock but has not raised sufficient Eligible Proceeds through the sale of its
common stock and Qualifying Non-Cumulative Perpetual Preferred Stock to pay all
deferred interest (including compounded amounts thereon), then, subject to
paragraph (b) of this Section 2, Parent shall, upon receipt of a request of
Issuer (an “Issuance Request”), (1) prior to the date that Parent obtains the
Dexia Stock Issuance Board Approval, promptly use its commercially reasonable
efforts, taking into account its own funding requirements, to subscribe for
additional shares of Issuer’s common stock for an amount equal to the Shortfall
Amount with any source of funds then available to it, and (2) from and after the
date that Parent obtains the Dexia Stock Issuance Board Approval, promptly use
its commercially reasonable efforts to raise common equity providing Parent with
net proceeds (after underwriters’ or placement agents’ fees, commissions or
discounts and other expenses relating to the issuance) in an amount equal to the
Shortfall Amount.  If Parent is successful in raising any such common equity
pursuant to the preceding clause (2), then Parent shall promptly subscribe for
additional shares of Issuer’s common stock with such net proceeds.  If,
subsequent to Parent obtaining the Dexia Stock Issuance Board Approval, Parent
is not successful in raising any such common equity pursuant to the preceding
clause (2), then Parent will not be required to subscribe for additional shares
of Issuer’s common stock or otherwise have any obligation to contribute any of
its


--------------------------------------------------------------------------------




assets to Issuer under the preceding clause (2), and specifically, Parent shall
not be required to apply any of its other assets to discharge its obligations
under the preceding clause (2).

(b)  Notwithstanding the foregoing Parent shall not be required to (i) issue
common equity or subscribe for shares of Issuer’s common stock to the extent
that the net proceeds of such issuance of common equity, together with the net
proceeds of all other common equity which has been previously issued pursuant to
Issuance Requests, would exceed, in the aggregate, an amount equal to the
Shortfall Amount, (ii) use its commercially reasonable efforts to issue common
equity during the continuance of a Parent Market Disruption Event or (iii) issue
common equity or subscribe for shares of Issuer’s common stock at any time after
Parent has acquired shares of Issuer’s common stock pursuant to this Agreement
for an aggregate purchase price equal to the Maximum Contribution Amount.

(c)  For purposes of this Agreement, “Dexia Stock Issuance Board Approval” means
the approval by Parent’s Board of Directors of Parent’s obligation to raise
common equity described under clause (a)(2) of this Section 2.

(d)  For purposes of this Agreement, “Parent Market Disruption Event” means the
occurrence or existence of any of the following events or sets of circumstances:
(i) a material suspension of or limitation on trading or on settlement
procedures for transactions in Parent’s common equity and/or preferred
securities through the primary stock exchange or exchanges on which such
securities are then traded or the principal central securities depositary
through which such securities are then cleared; (ii) a prohibition or material
restriction imposed by applicable law (or by order, decree or regulation of any
governmental entity, stock exchange or self-regulating body having jurisdiction)
on the ability of Parent to issue or transfer its common equity or preferred
securities; (iii) Parent would be required to obtain the consent or approval of
its shareholders to issue common equity as required by this Agreement, and
Parent fails to obtain that consent or approval notwithstanding its commercially
reasonable efforts to obtain that consent or approval; or (iv) Parent is subject
to a “blackout’’ period which, under applicable securities laws or Parent
policies then in place, would not permit Parent to issue common equity and/or
preferred securities until the release of information which has resulted in the
commencement of such blackout period or such blackout period has otherwise
terminated.

(e)  For purposes of this Agreement, “Shortfall Amount” means, as of any date,
(i) the aggregate amount of interest accrued (including compounded amounts
thereon and interest accrued after Issuer is required to issue common stock and
Qualifying Non-Cumulative Perpetual Preferred Stock pursuant to the Alternative
Payment Mechanism) on the Debentures during the then current Deferral Period,
measured as of the next regularly scheduled Interest Payment Date, minus (ii)
the amount of any Eligible Proceeds that Issuer has raised by issuing common
stock and/or Qualifying Non-Cumulative Perpetual Preferred Stock pursuant to the
Alternative Payment Mechanism in respect of the then current Deferral Period.

2


--------------------------------------------------------------------------------




(f)  For purposes of this Agreement, “Maximum Contribution Amount” means the
greater of (i) $300,000,000 and (ii) such amount to which Parent shall have, in
its sole discretion by written notice to Issuer, elected to increase the Maximum
Contribution Amount.

SECTION 3.           Waivers.  Parent hereby waives any failure or delay on the
part of Issuer in asserting or enforcing any of its rights or in making any
claims or demands hereunder.

SECTION 4.           Termination.  This Agreement shall remain in full force and
effect for so long as any of the Debentures are outstanding, provided, however,
that this Agreement may be terminated by (a) Parent upon 10 business days’ prior
notice to Issuer at any time on or after which:

(i)  Parent and its Subsidiaries have sold or otherwise transferred 50% or more
of Issuer’s outstanding voting securities to another Person (other than Parent
or one of its Subsidiaries) that has not assumed Parent’s obligations under this
Agreement; provided that Parent has used its commercially reasonable efforts to
cause such Person to agree to assume such obligations;

(ii)  Parent and its Subsidiaries have ceased to beneficially own securities
constituting greater than 50% of Issuer’s outstanding voting securities;
provided that as of such date Issuer’s common stock is listed for trading on a
national securities exchange or is quoted in the Nasdaq National Market; or

(iii)  Issuer has conveyed, transferred or leased all or substantially all of
its properties to another Person, and if such Person is a Subsidiary of another
Person (the “Third Party Parent Company”), such Third Party Parent Company has
not assumed Parent’s obligations under this Agreement; provided that Parent has
used its commercially reasonable efforts to cause such Third Party Parent
Company to agree to assume such obligations; or

(b)  Parent or Issuer at any time that Issuer shall have received an opinion of
counsel experienced in such matters to the effect that such termination would
not increase the risk that the Debentures will be treated other than as debt for
U.S. federal income tax purposes.

SECTION 5.           Amendments and Waivers.  This Agreement may not be amended,
and none of the terms or provisions of this Agreement may be waived, except by
an instrument in writing signed on behalf of each of the parties hereto;
provided that no such amendment or waiver shall be effective unless Issuer shall
have received an opinion of counsel experienced in such matters to the effect
that such amendment or waiver would not increase the risk that the debentures
will be treated other than as debt for U.S. federal income tax purposes.

3


--------------------------------------------------------------------------------




SECTION 6.           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or recognized overnight courier service and shall be deemed given
when so delivered by hand or facsimile, or if mailed, three days after mailing
(one Business Day in the case of express mail or overnight courier service), as
follows:

(i) if to Parent,

Dexia S.A.

Dexia Tower

Place Roger II

1210 Brussels

Belgium

Phone:  011 322 213 5736

Fax:  011 322 213 5890

Attention:  Secretary General;

and

(ii) if to Issuer,

Financial Security Assurance Holdings Ltd.

31 West 52nd Street

New York, New York, 10019, U.S.A.

Phone:  001 212 826 0100

Fax:  001 212 857 0541

Attention: General Counsel.

SECTION 7.           Governing Law; Jurisdiction; Service of Process.  (a)  This
Agreement shall be governed by the laws of the State of New York, but without
giving effect to applicable principles of conflicts of law to the extent that
the application of the laws of another jurisdiction would be required thereby.

(b) Each of Parent and Issuer hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or U.S. Federal court sitting in the Borough of Manhattan in The
City of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of Parent and Issuer hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such U.S. Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

4


--------------------------------------------------------------------------------




(c)  Parent has irrevocably appointed Dexia Credit Local New York Branch as its
authorized agent (the “Authorized Agent”), upon whom service of process may be
served in any suit, action or proceeding arising out of or based upon this
Agreement that may be instituted in any such court.  Parent hereby represents
and warrants that the Authorized Agent has accepted such appointment and has
agreed to act as said agent for service of process, and Parent agrees to take
any and all action, including the filing of any and all documents that may be
necessary to continue such appointment in full force and effect as aforesaid. 
Service of process upon the Authorized Agent shall be deemed, in every respect,
effective service of process upon Parent.  Nothing in this Agreement will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.  If for any reason the Authorized Agent is unable to serve in
such capacity, Parent shall appoint another agent reasonably satisfactory to the
Trustee.

(d)  Each of Parent and Issuer irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection to any suit, action or proceeding
that may be brought in connection with this Agreement in such courts whether on
grounds of venue, residence or domicile or on the ground that any such suit,
action or proceeding has been brought in an inconvenient forum.  Each Parent and
Issuer hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

SECTION 8.           No Third Party Beneficiaries.  Nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the parties to this Agreement any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement. 
This Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

SECTION 9.           Successors and Assigns.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Remainder of page intentionally left blank]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

DEXIA S.A.,

 

 

 

 

by

      /s/ Axel Miller

 

 

 

Name: Axel Miller

 

 

 

Title:

Managing Director and Chairman

of the Management Board

 

 

 

 

 

 

 

 

FINANCIAL SECURITY ASSURANCE

HOLDINGS LTD.,

 

 

 

 

by

      /s/ Joseph W. Simon

 

 

 

Name: Joseph W. Simon

 

 

 

Title:

Managing Director and Chief

Financial Officer of Holdings

 

6


--------------------------------------------------------------------------------